Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 4, the closest prior art teaches the following:
Fukuda (US 2016/0003676), discloses an FTIR spectrometer comprising a source input (interferometer), detector output, and a sample chamber 2 wherein an ATR accessory 20 having a prism and infrared optical system can be detachably inserted into the chamber (Fig 3; abstract; para 0029-30, 0033-0035).  Fukuda fails to disclose the accessory further comprising a an excitation light source, Raman spectrometer, and Raman detector configured to irradiate and measured the dispersed light from the sample.  
Schiering et al. (US 2015/0192462) discloses a system and method for simultaneously measuring IR and Raman spectra using a shared optical system (Fig 1A; para 0029-0049).  However, Schiering fails to disclose an detachably attached accessory configured for an infrared spectrophotometer comprising an infrared optical system, excitation light source, Raman spectrometer, and Raman detector configured for measuring Raman spectra.
Izzia et al. (US 2013/0063714) discloses a novel emission and transmission spectrometer system and method of using comprising a Raman accessory (Fig 3-4) which can be removably attached from the spectrometer system, the accessory comprising an excitation source 417, infrared optical system 412-415, and Raman detector.  However, Izzia fails to disclose wherein the accessory comprising a Raman spectrometer configured to disperse Raman scattered light form the sample irradiated by the excitation light.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884